Case 6:09-cr-00172-RGJ-PJH Document 509 Filed 08/04/20 Page 1 of 4 PageID #: 1700



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                                          CASE NO. 6:09-CR-00172-05

  VERSUS                                                            JUDGE ROBERT G. JAMES

  TY ANTHONY WILLIAMS (05)                                          MAGISTRATE JUDGE HANNA


                                                  RULING

          Before the Court is Joint Motion Agreeing to Eligibility for First Step Act Sentence

  Reduction. [Doc. No. 508]. Pursuant to the motion, the United States and Defendant Ty Williams

  agree Williams is eligible for reduced term of imprisonment under section 404 of the First Step

  Act. Id. at 2; see also First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat 5194 (2018).

  For the reasons set forth below, the motion is GRANTED.

          On June 1, 2010, Williams pleaded guilty to conspiracy to distribute cocaine and cocaine

  base in violation of 21 U.S.C. §§ 841 and 846. [ECF No. 177]. Williams faced a statutory

  sentencing range of ten years to life in prison. 1 [ECF No. 178-1; ECF No. 268 at 7-8, 10]. His

  sentencing guideline range was 262 to 327 months imprisonment. [ECF No. 268 at 12]. Williams

  was ultimately sentenced to 240 months incarceration, to be followed by a five-year term of

  supervised release. [ECF No. 239]. Thereafter, the statutory penalties applicable to Williams’

  offense were amended by Section 2 of the Fair Sentencing Act of 2010, and Williams’ sentence

  has not been reduced in accordance with those amendments. See e.g. United States v. Jackson, 945



  1
   Counsel state Williams’ statutory sentencing range was twenty years to life, due to the filing of a notice
  of enhanced penalty pursuant to 21 U.S.C. § 851. [ECF No. 508 at 1]. While the government did file a §
  851 notice, it agreed not to seek an enhanced penalty as part of the plea agreement. [ECF No. 178-1; ECF
  No. 268 at 7-8, 10]. Accordingly, Williams’ statutory sentencing range was ten years to life.
Case 6:09-cr-00172-RGJ-PJH Document 509 Filed 08/04/20 Page 2 of 4 PageID #: 1701



  F.3d 315, 320 (5th Cir. 2019)). Accordingly, the Court finds Williams is eligible for relief under

  the First Step Act.

            In determining the appropriate sentence reduction, the Court has considered the statutory

  sentencing range, the applicable sentencing guidelines range, the sentencing factors set forth in 18

  U.S.C. § 3553(a), and pre- and post-sentencing conduct. See e.g. Jackson at 321-22; United States

  v. Williams, 943 F.3d 841, 843-44 (8th Cir. 2019) (citing Pepper v. U.S., 562 U.S. 476, 504

  (2011)); United States v. Allen, 19-3606, 956 F.3d 355, 357 (6th Cir. 2020). Williams statutory

  sentencing range is now zero to twenty years. 2 His revised guideline range is 151 to 188 months

  imprisonment.

            As to the nature and circumstances of the offense, it is a non-violent narcotics offense

  involving the sale of cocaine and cocaine base. There is no indication in the Presentence

  Investigation Report (“PSR”) that Williams engaged in any violent acts during the course of the

  conspiracy. As to the history and characteristics of this defendant, while the Court notes Williams

  does have a lengthy criminal history, the majority of his offenses occurred when he was in his

  twenties. Williams’ criminal history primarily involves narcotics offenses, although the Court

  notes he was convicted of simple battery at age twenty, and of battery of a police officer at age

  twenty-four. [PSR at 9-10].

            Williams is now almost forty-five years old. His projected release date is September 2,

  2026. 3 Williams has been incarcerated for this offense for almost eleven years. While in BOP


  2
    Counsel state Williams’ statutory sentencing range is now zero to thirty years due to the filing of the §
  851 notice. [ECF No. 508 at 1-2]. However, as noted supra at n.1, the government ultimately agreed not to
  seek an enhanced penalty as part of the plea agreement. [ECF No. 178-1; ECF No. 268 at 7-8, 10].
  Accordingly, Williams’ revised statutory sentencing range is now zero to twenty years. See 21 U.S.C. §
  841(b)(1)(C).
  3
      See https://www.bop.gov/inmateloc/ (last visited August 3, 2020).



                                                  Page 2 of 4
Case 6:09-cr-00172-RGJ-PJH Document 509 Filed 08/04/20 Page 3 of 4 PageID #: 1702



  custody, Williams has worked diligently toward earning his GED. He has taken numerous

  educational courses (including drug education and parenting courses), in furtherance of his

  rehabilitation. Williams maintains close ties to his family and has a wife and five children. While

  in BOP custody, he has had only two disciplinary infractions. 4

          After consideration of the § 3553(a) factors, including the history and characteristics of

  this Defendant, the need to afford adequate deterrence to criminal conduct and to promote respect

  for the law, the parties’ arguments, and Congress’s intent in passage of the First Step Act, the

  Court determines that a reduction of Defendant’s sentence of imprisonment to time served,

  effective September 2, 2020, is sufficient but not greater than necessary to comply with the

  purposes of sentencing, subject to the additional special condition of supervised release that for

  the first six months of supervised release, Defendant must reside at the CINC II Halfway House in

  Lake Charles, Louisiana. 5 The Court finds such a sentence is a substantial prison term,

  commensurate with the crimes Williams committed. In this Court’s opinion, a greater sentence is

  not necessary to prevent unwarranted departures when compared with similar sentences in this era.

  Accordingly,

          IT IS HEREBY ORDERED that the Joint Motion Agreeing to Eligibility for First Step Act

  Sentence Reduction [ECF No. 508] is GRANTED, and the Court will issue an amended judgment

  reducing Defendant’s term of incarceration to TIME SERVED, effective September 2, 2020, and

  imposing a special condition of supervised release that immediately upon release from the custody




  4
   In 2017, Williams was disciplined for refusing to obey an order and being insolent to staff. In 2016, he
  was disciplined for interfering with staff. [ECF No. 508-3].
  5
    The sentencing court deviated approximately 8.5% below the bottom of the guidelines. If this Court did
  the same, or even if it merely reduced Williams’ sentence to 151 months (the bottom of his revised guideline
  range), with good conduct time, Williams would be past his release date as of this writing.


                                                 Page 3 of 4
Case 6:09-cr-00172-RGJ-PJH Document 509 Filed 08/04/20 Page 4 of 4 PageID #: 1703



  of the Bureau of Prisons, Defendant must reside at the CINC II Halfway House in Lake Charles,

  Louisiana for a period of six (6) months.

         Except as modified in this paragraph, all other provisions of the Judgment imposed on

  November 8, 2010 [ECF No. 239] REMAIN in effect.

         In light of the foregoing, Williams’ pro se Motion for Compassionate Release [ECF No.

  502] is DENIED AS MOOT.

         SIGNED this 4th day of August, 2020.




                                              Page 4 of 4
